Citation Nr: 1711437	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to May 13, 2013; in excess of 20 percent from May 13, 2013 through February 22, 2016; and in excess of 30 percent thereafter for a bilateral hearing loss disability.

2.  Entitlement to referral of service-connected tinnitus for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.

3.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from June 1965 to April 1969; as well as in the National Guard from January 1965 to May 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for colon cancer and established service connection for hearing loss and tinnitus. 

In December 2015, the Board denied the claim for entitlement to extraschedular consideration for tinnitus and remanded the claims for an increased rating for hearing loss and service connection for colon cancer for further development.  The Veteran appealed the December 2016 Board decision regarding tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 order, the Court granted a joint motion for partial remand (JMPR) of the issue based on insufficient analysis of whether the claim should be remanded for extraschedular consideration under Johnson v. McDonald, 762 F.3d 1362 (2014); and the case has now returned to the Board. 

Over the course of the appeal, the RO increased the Veteran's rating for his hearing loss disability in an October 2013 rating decision and again in an April 2016 rating decision.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  
This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to service connection for colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 13, 2013, audiometric testing, at worst, has revealed Level I hearing acuity in the left ear; and revealed Level I hearing acuity in the right ear.

2.  From May 13, 2013 through August 26, 2015, audiometric testing, at worst, has revealed Level VI hearing acuity in the left ear; and revealed Level V hearing acuity in the right ear.

3.  Affording the benefit of the doubt, from August 27, 2015, audiometric testing, at worst, has revealed Level VII hearing acuity in the left ear; and revealed Level VI hearing acuity in the right ear.

4.  The Veteran's tinnitus is contemplated and reasonably described by the rating criteria and does not presents such an exceptional or unusual disability picture, attributed only to the combined effect of multiple conditions, as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  Prior to May 13, 2013, the criteria for a compensable rating for bilateral hearing loss disability are not met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).
2.  From May 13, 2013 through August 26, 2015, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability are not met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

3.  From August 27, 2015 through February 22, 2016, affording the Veteran the benefit of the doubt, the criteria for a 30 percent rating, but no higher, for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

4.  From February 23, 2016, the criteria for a rating in excess of 30 percent for bilateral hearing loss disability are not met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

5.  The criteria for referral of the Veteran's bilateral tinnitus disability for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted for hearing loss and tinnitus, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran does not allege such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment and private records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claims for an increased rating.  The VA examination reports from August 2010, May 2013 and February 2016 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran testified before the undersigned Veterans Law Judge in August 2015.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2016). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2016). 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2016). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).  Each ear will be evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear shall be considered to have an impairment level of I.  38 C.F.R. § 4.85(f) (2016).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

The Veteran in this case essentially contends that his rating for bilateral hearing loss does not reflect the current severity of his disability.

In June 2010, at the VA medical center (VAMC), on the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
85
95
LEFT
15
20
25
80
90
 
The average pure tone threshold was 56.3 decibels for the right ear and 53.8 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR § 4.85, Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Roman Numeral I is derived for the left ear based on Table VI.  The left ear is used as the poorer ear for 38 CFR 4.85's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear, in Table VII of 38 
§ CFR 4.85.  

During an August 2010 VA examination, the Veteran described the current symptoms of difficulty understanding speech in noise.  He reported that he did not experience any overall functional impairment from this condition.

On the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
80
95
LEFT
25
25
30
70
90

The average pure tone threshold was 58.8 decibels for the right ear and 55 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR § 4.85, Roman Numeral II is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Roman Numeral I is derived for the left ear based on Table VI.  The right ear is used as the poorer ear for 38 CFR 4.85 's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear, in Table VII of 38 § CFR 4.85.  

During a May 13, 2103 VA examination, on the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
90
105
LEFT
40
45
50
80
105

The average pure tone threshold was 72.5 decibels for the right ear and 70 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 70 percent in the left ear.  Regarding functional impairment, the Veteran reported difficulty understanding speech in all situations especially noise.

From Table VI of 38 CFR § 4.85, Roman Numeral V is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Roman Numeral VI is derived for the left ear based on Table VI.  The left ear is used as the poorer ear for 38 CFR 4.85 's Table VII.  A 20 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the better ear, with column VI, the poorer ear, in Table VII of 38 § CFR 4.85.  

On August 27, 2015, the Veteran testified at his Board hearing that when his wife spoke to him that she sounded muffled and that he would have to keep his window rolled down in the car to make sure he heard oncoming traffic, and that he had problems hearing his grandchildren due to their higher tones.  The Board noted that there appeared to have possibly been worsening of hearing acuity since the Veteran was last evaluated, and ordered a new evaluation in the December 2015 remand.  

During a February 2016 VA examination, on the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
95
105
LEFT
35
40
55
85
100

The average pure tone threshold was 70 decibels for the right ear and 73 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.

From Table VI of 38 CFR § 4.85, Roman Numeral VI is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Roman Numeral VII is derived for the left ear based on Table VI.  The left ear is used as the poorer ear for 38 CFR 4.85's Table VII.  A 30 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VI, the better ear, with column VII, the poorer ear, in Table VII of 38 § CFR 4.85.  Regarding functional impact, the Veteran stated that he cannot understand what people are saying within the same room, and that when he goes to a movie he cannot hear what the actors are saying.  He also stated that in church, it is hard to understand what the pastor is talking about.

Based on the above results, a 0 percent rating is assigned from April 21, 2010 to May 12, 2013; a 20 percent rating is assigned from May 13, 2013 to August 26, 2015; based on the objective criteria.  Affording the benefit of the doubt, 30 percent rating is assigned from August 27, 2015, the date of his testimony regarding his worsening hearing loss, which was subsequently confirmed within a year during the February 2016 examination which provided objective criteria for a mechanical application of the rating schedule.  

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 
It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  This application of the rating schedule has taken into consideration the Veteran's statements about the worsening of his symptoms including those made during his August 2015 hearing, which in that case were confirmed by the objective results of his February 2016 hearing examination, which was conducted within a year of his testimony.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which confirmed the Veteran's 2015 testimony of a worsening of his hearing, but did not show hearing loss in line with a 30 percent rating prior to that, or a rating in excess of 30 percent subsequently.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, these test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown, and confirm the Veteran's testimony in August 2015.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss is severe enough to warrant a rating in excess of 0 prior to May 13, 2013 , 20 percent prior to August 27, 2015, or 30 percent thereafter, or that available findings do not accurately reflect his hearing ability at any time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration of Hearing loss
	
The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

While the Veteran's representative argued in the August 2015 hearing that the Veteran should be afforded extraschedular consideration, the Board finds that a comparison of the Veteran's hearing loss with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected hearing loss is contemplated and reasonably described by the rating criteria under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016).  In this regard, the Veteran's hearing loss has been manifested by difficulty hearing in all situations, included but not limited to home, the car, church, and other noisy settings.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 6100.  See id.  While the Veteran has complained of difficulty hearing in all situations and at his August 2010, May 2013 and February 2016 examinations, stated that he cannot understanding what people are saying within the same room, at movies, and in church; this has been attributed to his service-connected hearing loss disability and properly accounted for in the hearing disability schedular rating criteria.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017) 38 C.F.R. § 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).  Separate evaluations for this symptom would violate the rule against pyramiding, which does not allow for compensation of the same symptoms under separate diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that when multiple service-connected disabilities are presented, "[t]he plain language of § 3.321(b)(1)provides for referral for extra [ ]schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board does have jurisdiction to consider symptomatology of disabilities outside the scope of an appeal in the context of a Johnson analysis for the limited purpose of determining the interplay of those other service-connected disabilities with the disabilities encompassed by the appeal.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  Thus, the Court clarified in Yancy that the Board must consider any combined effect resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal.  Yancy 27 Vet. App. at 496 (emphasis added).  

In this case, the Veteran has been granted service connection for tinnitus, posttraumatic stress disorder, coronary artery disease, diabetes, peripheral neuropathy, and a wrist condition, in addition to his hearing loss disability.  As noted above, the Veteran's hearing loss disability accounts for his symptoms of difficulty hearing in various functional situations including at home, in the car, in movies, and church, and therefore consideration of the ringing in his ears due to tinnitus in relation to his hearing loss cannot be accounted for further without pyramiding.  While the Veteran's October 2015 peripheral neuropathy examination noted the Veteran's neuropathy had a functional effect on his ability to work as it limited prolongs sitting and standing, there is no indication that the Veteran's peripheral neuropathy impacts his other disabilities including hearing loss; for example there are no specific allegations, and the record does is not indicate that that the Veteran has trouble standing up or sitting down due to his hearing loss disability or that his hearing loss is impacted by neuropathy or his overall service-connected disability picture.  The medical and treatment records and lay evidence do not reflect that the Veteran's other service connected disabilities lead to an additional collective impact on his overall disability picture, including specifically his service-connected hearing loss.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, this is not an exceptional circumstance in which extraschedular referral consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Extraschedular Consideration of Tinnitus

The Board has also considered whether the Veteran's increased rating claim for tinnitus should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

While the Veteran's representative argued in the August 2015 hearing that the Veteran should be afforded extraschedular consideration, the Board finds that a comparison of the Veteran's tinnitus with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected tinnitus is contemplated and reasonably described by the rating criteria under Diagnostic Code 6260.  See 38 C.F.R. § 4.87 (2016).  In this regard, the Veteran's tinnitus has been manifested by constant bilateral ringing in the ears.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 6260.  See id.  While the Veteran has complained of difficulty hearing in all situations and at his August 2010 and May 2013 examinations, stating that he cannot understand what people are saying within the same room, at movies, in church, and in other noisy settings; this has been attributed to his service-connected hearing loss disability and properly accounted for in the hearing disability schedular rating criteria.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017) 38 C.F.R. § 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).  Separate evaluations for this symptom would violate the rule against pyramiding, which does not allow for compensation of the same symptoms under separate diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that when multiple service-connected disabilities are presented, "[t]he plain language of § 3.321(b)(1)provides for referral for extra 
[ ]schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board does have jurisdiction to consider symptomatology of disabilities outside the scope of an appeal in the context of a Johnson analysis for the limited purpose of determining the interplay of those other service-connected disabilities with the disabilities encompassed by the appeal.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  Thus, the Court clarified in Yancy that the Board must consider any combined effect resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal.  Yancy, 27 Vet. App. at 496 (emphasis added).  

In this case, the Veteran has been granted service connection for bilateral hearing loss, posttraumatic stress disorder, coronary artery disease, diabetes, peripheral neuropathy, and a wrist condition, in addition to his tinnitus disability.  

During an August 2010 VA examination, the Veteran described having tinnitus, but no functional impairment as a result.  As noted above, the Veteran's hearing loss disability accounts for his symptoms of difficulty in hearing in various functional situations including at home, in the car, in movies, and church, and thus cannot be accounted for further without pyramiding.  While the Veteran's October 2015 peripheral neuropathy examination noted the Veteran's neuropathy had a functional effect on his ability to work as it limited prolongs sitting and standing, there is no indication that the Veteran's peripheral neuropathy impacts his other disabilities including tinnitus; for example there are no specific allegations, and the record does is not indicate that that the Veteran has trouble standing up or sitting down due to his tinnitus or that his neuropathy along with other service-connected disabilities impacts his tinnitus or his overall service-connected disability picture.  The medical and treatment records and lay evidence do not reflect that the Veteran's other service connected disabilities lead to an additional collective impact on his overall disability picture, including specifically his service-connected tinnitus.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Accordingly, this is not an exceptional circumstance in which extraschedular referral consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected tinnitus him totally unemployable prior to February 23, 2016.  While the Veteran notes under a heading of "tinnitus" in his December 2012 VA 9 substantive appeal that he is no longer able to work as he cannot bend or look from side to side efficiently, this is in referral to separate claims for a shoulder and neck condition not currently before the Board, and not his current appeal for an increased claim for tinnitus.  Similarly, he states on the VA Form 9 that he is physically unable to hold a position in the fields of his training, but does not state that this is due to any of his service-connected disabilities currently on appeal.  Accordingly, the Board concludes that a claim for TDIU has been raised but not specifically in conjunction with his claim for an increased rating for tinnitus or hearing loss that is currently on appeal and thus it has been referred above.


ORDER

Prior to May 13, 2013, entitlement to an initial compensable rating for bilateral hearing loss disability is denied.

From May 13, 2013 through August 26, 2015, entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability is denied.

From August 27, 2015 through February 22, 2016, the criteria for an initial disability rating of 30 percent, but no higher, for bilateral hearing loss disability is granted, subject to the laws and regulations applicable to the payment of monetary benefits.

From February 23, 2016, entitlement to an intial disability rating in excess of 30 percent for bilateral hearing loss disability is denied.

Entitlement to referral of service-connected bilateral tinnitus for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating is denied.

REMAND

In December 2015, the Veteran's claim for colon cancer was remanded to afford the Veteran a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  The Veteran underwent a VA examination in February 2016.  The examiner opined that the Veteran's colon cancer was less likely than not related to service, including Agent Orange exposure, but noted general risk factors for colon cancer and did not address the Veteran's specific medical circumstances and whether the risk factors applied to him.  Therefore, the Board finds that a new opinion is warranted that address the Veteran's specific medical circumstances. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter for an addendum opinion on the nature and etiology of the Veteran's colon cancer, unless the examiner finds that a new examination is warranted.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to Herbicide Agent exposure).

In doing so the examiner should address the specific circumstances of the Veteran's individual medical and lay history. 

2.  After completion of the above actions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.   Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


